DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-14, 16-20, and 26-28 are allowed under this Office action.

Allowable Subject Matter
The objected claim 29 has been canceled and its limitations are incorporated into the independent claims 1 and 27, thus, the application is allowed. Claims 1-14, 16-20, and 26-28, are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-14, 16-20, and 26-28, were carefully reviewed and a search with regards to independent claims 1 and 27 has been made. Accordingly, those claims are believed to be distinct from the prior arts searched.
Regarding Claims 1-14, 16-20, and 26-28, specifically independent claims 1 and 27,  the prior art searched was found to neither anticipate nor suggest an image display method comprising: obtaining photoacoustic image data representing volume data generated on the basis of a reception signal of a photoacoustic wave; generating a first photoacoustic image corresponding to a first spatial region on the basis of the photoacoustic image data; generating a second photoacoustic image corresponding to a second spatial region having a different thickness from a thickness of the first spatial region in a viewing direction of rendering and having a spatial region overlapped with the first spatial region on the basis of the photoacoustic image data; and displaying a parallel image in which the first photoacoustic image and the second photoacoustic image are arranged, wherein, in the case where the viewing direction of rendering to the photoacoustic image data is change, the first photoacoustic image based on the photoacoustic image data is updated based on the changed viewing direction, and the second photoacoustic image based on the photoacoustic image is updated based on the changed viewing direction.
The most relevant arts searched, Steines, etc. (US 20140228860 A1), modified by State, etc. (US 20160117857 A1), Oikawa, etc. (US 20140350358 A1), and Zschau, etc. (US 20130022222 A1), teaches that an image display method comprising: obtaining photoacoustic image data representing volume data generated on the basis of a reception signal of a photoacoustic wave; generating a first photoacoustic image corresponding to a first spatial region on the basis of the photoacoustic image data; generating a second photoacoustic image corresponding to a second spatial region having a different thickness in a viewing direction of rendering from a thickness of the first spatial region and having a spatial region overlapped with the first spatial region on the basis of the photoacoustic image data, wherein the viewing direction of the rendering with respect to the photoacoustic image data is changeable; and generating and displaying a parallel image in which the first photoacoustic image and the second photoacoustic image are arranged side by side. However, Steines, modified by State, Oikawa, and Zschau, does not teaches every claimed limitation, especially the claimed limitation of "displaying a parallel image in which the first photoacoustic image and the second photoacoustic image are arranged, wherein, in the case where the viewing direction of rendering to the photoacoustic image data is change, the first photoacoustic image based on the photoacoustic image data is updated based on the changed viewing direction, and the second photoacoustic image based on the photoacoustic image is updated based on the changed viewing direction” (emphasis added).

It is viewed that any of the previously cited references or any of the prior art searched, in part or in whole, cannot be combined in such a way to render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON G LIU/Primary Examiner, Art Unit 2612